Citation Nr: 1753308	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from June 30, 2005, an evaluation in excess of 10 percent from January 1, 2007, an evaluation in excess of 60 percent from February 13, 2007, an evaluation in excess of 10 percent from October 24, 2007, and an evaluation in excess of 30 percent from August 30, 2016, for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for CAD evaluated as 10 percent from June 30, 2005, 100 percent from September 7, 2006, 10 percent from January 1, 2007, 60 percent from February 13, 2007, and 10 percent from October 24, 2007.  In a September 2016 rating decision, an evaluation of 30 percent was granted from August 30, 2016.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.   

The Veteran was given a full grant from September 7, 2006 through December 31, 2006, for his CAD-related surgery and subsequent convalescence.  Therefore, that period will not be considered in the analysis below. 


FINDINGS OF FACT

1.  Prior to September 7, 2006, the evidence of record shows the Veteran's CAD only manifested to a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication. 

2.  From January 1, 2007 to October 24, 2007, the Veteran's CAD manifested to workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; episodes of congestive heart failure; or ejection fraction 50 percent or less.

3.  From October 24, 2007 to January 13, 2010, the Veteran's CAD only manifested to a workload greater than 7 METS but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and continuous medication. 

4.  From January 13, 2010, the Veteran's CAD manifested to a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  Prior to September 7, 2006, the criteria for a rating in excess of 10 percent for coronary artery disease were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2017).

2. From January 1, 2007 to February 13, 2007, the criteria for a 60 percent rating, but no higher, for coronary artery disease were met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7005.

3.  From February 13, 2007 to October 24, 2007, the criteria for a rating in excess of 60 percent for coronary artery disease were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7005.  

4.  From October 24, 2007 to January 13, 2010, the criteria for a rating in excess of 10 percent for coronary artery disease were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7005.

5.  From January 13, 2010 to August 30, 2016, the criteria for a 30 percent rating, but no higher, for coronary artery disease were met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7005.

6.  Since August 30, 2016, the criteria for a rating in excess of 30 percent were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7005.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis 

The Veteran's service-connected CAD is currently rated under Diagnostic Code (DC) 7005 of the Schedule Ratings for Diseases of the Heart.  See 38 C.F.R. § 4.104, DC 7005. 

Under DC 7005, a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  Lastly, a 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less result in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Here, the Veteran is rated as 10 percent disabling from June 30, 2005 to September 7, 2006, 10 percent from January 1, 2007 to February 13, 2007, 60 percent from February 13, 2007 to October 24, 2007, 10 percent from October 24, 2007 to August 30, 2016, and 30 percent from August 30, 2016. 

The Veteran provided private medical records from November 2004 through January 2010.  Medical records from July 2004 to June 2005 show the Veteran was consistently seen for his cardiac issues.  The Veteran was diagnosed with myocardial infarction, cardiac catheterization, and substernal chest discomfort. Although a July 2004 visit showed a LVEF reading of 55 percent, records from November 2004 to July 2006 show no stress tests were performed.  Additionally symptoms of dyspnea and angina weren't noted until August 2006.  Further, it appears during the time period prior to the Veteran's surgery, the doctors were only concerned with the Veteran's hypertension, and no issues of cardiac hypertrophy were found.  The Veteran was only on consistent medication during this period. This treatment continued up until his surgery in September 2006, when he was officially diagnosed with CAD. 

Following the Veteran's September 2006 surgery and subsequent convalescence, the Veteran was seen by his private physician on February 13, 2007.  The Veteran continued to complain of dyspnea during stress testing but no chest pain was noted. Images were taken during the test and the Veteran's LVEF was 57 percent.  The Veteran was also provided an echocardiogram which showed the LVEF to be 50 percent. 

The Veteran was seen by his private physician intermittently in the months following his February 2007 visit, and was provided another stress test on October 24, 2007.  The Veteran was able to complete a total exercise of six minutes.  He achieved maximum workload and exercised for six minutes straight with no chest pain or dyspnea.  Additionally, the Veteran's LVEF was 62 percent. 

The Veteran additionally provided his Social Security Administration records.  The Veteran was given a physical residual functional capacity assessment for his disability claim on January 13, 2010.  The examination showed the Veteran could frequently lift up to ten pounds, could sit with normal breaks for about 6 hours in an 8-hour work day, and could stand with normal breaks for about 6 hours of an 8-hour work day.  The examiner noted that the Veteran had exercise-induced dyspnea that was severe and that the Veteran became exhausted with mostly any activity.  The examiner further noted that the Veteran had environmental limitations and should avoid extreme heat, wetness, and humidity fumes due to his heart problems.  The examiner also noted due to his heart problems, the Veteran should also avoid all hazardous machinery and unprotected heights.

The Veteran then received a VA examination in May 2010.  The examiner diagnosed the Veteran with ischemic heart disease with preserved LVEF of 62 percent.  The examiner noted the Veteran was not able to exercise for testing due to joint pains; however, based on the activity level he estimated ejection fraction was 5 to 7 METs. 

The Veteran continued to have intermittent visits with his private physician for his CAD.  The Veteran was seen for his cardiac problems in January 2012.  The physician noted the Veteran had some problems with chest pain that had an unstable pattern.  He further noted the Veteran's left ventricle size was functional and okay; however, he still had an LVEF of 50 percent.  The physician recommended an increase in medical therapy for treatment.  In December 2012, the Veteran was seen for his cardiac issues again.  The physician stated the Veteran's left ventricle was of normal size.  The physician stated there was a moderate area of ischemia and the overall left ventricle function was normal with a LVEF of 53 percent.  

The Veteran was seen by his private physician again in November 2013 for his symptoms of shortness of breath with exertion.  The physician had an echocardiogram performed and the report showed the Veteran had LVEF of 55 to 60 percent and all function was normal. 

The Veteran was provided another VA examination in August 2016.  The examiner noted the Veteran has acute, subacute, or old myocardial infarction and CAD.  The examiner further noted that the Veteran required continuous medication to control his heart condition.  During the examination, the Veteran's heart sounds and rhythm were normal and there was no cardiac hypertrophy or cardiac dilation.  His stress test showed the Veteran had fatigue and dyspnea during activity, his LVEF was 57 percent, and his MET was 5 to 7 METs.  The examiner stated the Veteran's heart condition impacts his ability to work by requiring him to avoid physically demanding work. 

First, after consideration of the medical and lay evidence, the Boards finds that an evaluation in excess of 10 percent prior to September 2006 is not warranted.  As mentioned above, a rating of 30 percent is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; a 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and a 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

Here, prior to September 7, 2006, the evidence of record does not show the Veteran's symptoms rose to anything higher than 10 percent.  The Veteran prior to September 2006 was not given stress tests, with his physician often only being concerned with his hypertension.  Although symptoms of fatigue and chest pains were present, no records showed evidence of cardiac hypertrophy, dilation, or LVEF below 50 percent.  Additionally, symptoms of dyspnea and angina were not noted until August 2006, shortly before his surgery.  Lastly, the Veteran was not officially diagnosed with CAD until September 2006. 

Next, the Board finds that the evidence of record warrants a grant of 60 percent, but no higher, from January 1, 2007 to February 13, 2007, but a rating in excess of 60 percent is not warranted from February 13, 2007 to October 24, 2007.  Again, as stated above, a 60 percent rating  is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Here, at his first check-up shortly after his convalescence period, the Veteran continued to complain of dyspnea during testing.  Additionally, an echocardiogram showed the Veteran's LVEF to be 50 percent, which meets the 60 percent criteria.  The Board recognizes that these findings were not seen until February 2007; however, because this was the Veteran's first examination following  the end of his convalescence period on January 1, 2007, it can be determined that these symptoms more than likely existed in January 2007.  Thus, the Board finds that an evaluation of 60 percent is appropriate for the period from January 1, 2007 to October 24, 2007. 

For the period of October 24, 2007 to January 13, 2010, the Board finds that a rating in excess of 10 percent is not warranted.  During this period, the records only show the Veteran suffered from continuous medication use and symptoms of fatigue, dyspnea, and angina during physical activity.  At no time during the above period did the evidence show a workload of less than 7 METs, an LVEF of 50 percent or less, cardiac hypertrophy or dilation, or congestive heart failure.  Therefore, the Board finds that an evaluation in excess of 10 percent is not warranted for the period of October 24, 2007 to January 13, 2010. 

Lastly, after review of the evidence, the Board finds that an evaluation of 30 percent, but no higher, is warranted from January 13, 2010 to August 30, 2016, but a rating in excess of 30 percent is not warranted from August 30, 2016.  Here, the evidence of record shows the Veteran had symptoms that rise to the level of workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  During his January 2010 physical, the physician noted the Veteran's dyspnea from exercise was severe and further limited the environmental conditions he could be exposed to.  Additionally, shortly after this physical in May 2010, his VA examination showed his LVEF was no more than 62 percent and his METs were 5-7.  Further, medical visits from December 2011 to November 2013 showed the Veteran consistently suffered chest pain, shortness of breath, and his LVEF remained only in the 50 to 60 percent range.  Therefore, the Board finds that the evidence consistently shows the Veteran's symptoms to be severe to moderate during this time period, and an evaluation of 30 percent is appropriate for the period from January 13, 2010.  

The Board also notes that at no time during the periods in question did the Veteran's symptoms rise to the level of chronic congestive heart failure, or workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Therefore, a grant of 100 percent is not warranted for the entire appeal period. 

The Board also acknowledges the Veteran's assertions that he is entitled to higher ratings for each period because he believes his symptoms were worse.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding the severity of his symptoms requires medical expertise that the Veteran has not demonstrated.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

Accordingly, a rating of 10 percent for the period prior to September 7, 2006, a rating of 60 percent from January 1, 2007 to October 24, 2007, a rating of 10 percent from October 24, 2007 to January 13, 2010, and a 30 percent rating from January 13, 2010 are warranted.  The benefit of the doubt rule has been considered in reaching this decision.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent prior to September 7, 2006 is denied. 

An evaluation of 60 percent, but no higher, from January 1, 2007 to February 13, 2007 is granted.

An evaluation in excess of 60 percent from February 13, 2007 to October 24, 2007 is denied.

An evaluation in excess of 10 percent from October 24, 2007 to January 13, 2010 is denied. 

An evaluation of 30 percent, but no higher, from January 13, 2010 to August 30, 2016 is granted. 

An evaluation in excess of 30 percent from August 30, 2016 is denied.  




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


